Citation Nr: 1827937	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-36 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether there is new and material evidence sufficient to reopen a claim for entitlement to service connection for hypertension, and if so, whether service connection is warranted.

2. Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

3. Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in San Diego, California currently has jurisdiction over the case.

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in February 2018.  A transcript is of record. 

Although the RO has reopened this claim, the Board must determine of its own accord whether reopening is warranted to address the merits of the underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a matter of its jurisdiction, regardless of the decision of the RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


The issues of entitlement to service connection for hypertension on the merits and entitlement to increased ratings for peripheral neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an August 2010 rating decision, the RO denied service connection for hypertension.  The Veteran did not appeal.

2. Additional evidence received since the August 2010 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the service connection claim for hypertension.


CONCLUSIONS OF LAW

1. The August 2010 rating decision, which denied service connection for hypertension, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. Since the August 2010 rating decision, new and material evidence has been submitted to reopen the service connection claim for hypertension.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for hypertension.  For the following reasons, the Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter, irrespective of the decision of the RO).  

Under 38 U.S.C. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  This requires a review of all evidence submitted by or on behalf of a claimant since the last final denial- regardless of whether the denial was on the merits or on procedural grounds-to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Service connection claim for hypertension was denied in the August 2010 rating decision because the Veteran's record did not contain evidence that connected his hypertension to service.  

The relevant evidence submitted since the August 2010 rating decision consists of additional medical treatment records, VA examinations, and a Board hearing.  This evidence, evidence not previously submitted to decision makers and relating to an unestablished fact necessary to support the claim, raises a reasonable possibility of substantiating the claim and the Board finds that it constitutes new and material evidence.  See 38 C.F.R. § 3.156(a).

Thus, as the Board finds that new and material evidence has been submitted, the claim for service connection for hypertension is reopened, the appeal is granted to this extend only.  See 38 C.F.R. § 3.156 (a)(2017).


ORDER

New and material evidence having been received, the claim of entitlement to service connection hypertension is reopened.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's remaining claims are remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

The Veteran asserts that his hypertension was caused or aggravated by his service-connected diabetes mellitus, diabetic nephropathy or ischemic heart disease.  The Veteran further asserts that he was diagnosed with hypertension while in service.  See February 2018 Board Hearing.

The Veteran's service treatment records noted a report of hypertension as due to pain.  See September 1995 Health Record.  The record did not contain further notations of hypertension during service.  

The Veteran was initially afforded a VA examination in April 2014.  The examiner noted that hypertension, in the presence of diabetic renal disease, is at least as likely as not due to diabetes mellitus.  

The Veteran was afforded another VA C&P examination in December 2014.  The examiner opined that the Veteran's hypertension was not caused by his service-connected diabetes mellitus because his hypertension predated his diabetes mellitus.  The United States Court of Appeals for Veterans Claims (Court) recently held that for a veteran to be service connected on a secondary basis under a causation theory, the primary disability need not be service connected, or even diagnosed, at the time the secondary condition is incurred.  Frost v. Shulkin, 2017 U.S. Vet. App. Claims LEXIS 1747 (Nov. 30, 2017).  

Given the fact that the April 2014 VA examiner's opinion only contains a conclusion without any accompanying rationale and the December 2014 VA examiner's opinion does not fully conform to the correct legal standard regarding service connection on a secondary basis, the Board finds that another VA medical opinion is warranted.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Further, the record contains various reports regarding the onset of the Veteran's hypertension, ranging from the 1960's to 2000.  See November 2013 History of Present Illness (noting the Veteran was diagnosed with hypertension between the 1970s and 1980s); January 2014 Consultation Note (reflecting that the Veteran has had hypertension since 2004); See September 2014 VA C&P Examination Report (reporting the Veteran's hypertension was diagnosed in the late 1960s when he was 20 years old); December 2014 (reflecting a diagnosis of hypertension as of 1990).  The Veteran has asserted that all of his treatment was done at VA treatment facilities, however the record does not contain any of the Veteran's VA treatment records prior to July 2001.  See February 2018 Board Hearing.  As these records are pertinent to the claim, efforts should be undertaken to obtain these them.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c)(2).

Concerning the Veteran's claims for increased ratings for peripheral neuropathy of the lower extremities, a statement of the case addressing these claims was issued in September 2014.  Thereafter, in December 2014 the Veteran underwent a VA examination of his peripheral neuropathy of the lower extremities.  However, a supplmenetal statement of the case has not been issued.  38 C.F.R. § 19.31.  This should be accomplished on remand.  As the case must be remanded, the Veteran should also be scheduled for a VA examination to assess the current severity of his peripheral neuropathy of the lower extremities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's complete VA treatment records dated prior to July 2001, to include from the LBJ Tropical Medical Center in American Samoa and/or the American Samoa CBOC, and associate them with the record.

2.  Obtain the Veteran's complete VA treatment records, dated from July 2014 forward.

3.  Obtain the Veteran's complete treatment records from the Naval Branch Health Clinic and/or the Naval Medical Center, dated from April 2014 forward.

4.  After the foregoing has been completed, make arrangements for a VA medical opinion which addresses the nature and etiology of the Veteran's hypertension.  The claims file must be provided to the examiner for review.  All indicated tests and studies should be performed. The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.  The examiner must provide an opinion on:

a) Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its clinical onset during active service or is related to any incident of service?  In providing this opinion, the examiner must acknowledge the blood pressure readings of 160/92 on September 26, 1995 and of 150/88 on separation examination in January 1996.

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused by his 
service-connected diabetes mellitus, diabetic nephropathy, and/or coronary artery disease?  

Of note, the VA examiner in December 2014 concluded that the Veteran's hypertension was not caused by his service-connected diabetes mellitus because his hypertension predated his diabetes mellitus.  However, this opinion is inadequate because the examiner did not consider that the Veteran's diabetes mellitus may have been present but undiagnosed prior to the diagnosis of hypertension.  

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension was aggravated or permanently worsened by his service-connected diabetes mellitus, diabetic nephropathy, and/or coronary artery disease?

A complete rationale should be provided for all opinions given.  If the requested opinion(s) cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

5.  Schedule the Veteran for an appropriate VA examination to determine the severity of his peripheral neuropathy of the lower extremities.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be used for this purpose.

The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  The examination should include any necessary diagnostic testing or evaluation.

6.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


